TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                           JUDGMENT RENDERED MAY 9, 2014



                                      NO. 03-12-00678-CV


                                    Darnell Delk, Appellant

                                                v.

                 The Honorable Rosemary Lehmberg, District Attorney, and
                      The Honorable Robert Perkins, Judge, Appellees




           APPEAL FROM 419TH DISTRICT COURT OF TRAVIS COUNTY
         BEFORE CHIEF JUSTICE JONES, JUSTICES GOODWIN AND FIELD
                   AFFIRMED -- OPINION BY JUSTICE FIELD




This is an appeal from the judgment signed by the trial court on September 26, 2012. Having

reviewed the record and the parties’ arguments, the Court holds that there was no reversible error

in the trial court’s judgment. Therefore, the Court affirms the trial court’s judgment. Because

appellant is indigent and unable to pay costs, no adjudication of costs is made.